        Case 4:20-cv-00131-WTM-CLR Document 14 Filed 08/10/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION



NEIL SINGLETON,


        Plaintiff,

V.                                                   CASE NO. CV420-131


MAYOR VAN R. JOHNSON, R. BATES
LOVETT, and CITY OF SAVANNAH,
GEORGIA,


        Defendants.




                                    ORDER



     Before     the   Court   is   the    parties'   Stipulation   of   Dismissal

without Prejudice. (Doc. 13.) Pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), a             plaintiff may dismiss an       action by

filing "a stipulation of dismissal signed by all parties who have

appeared." As requested by the parties, this action is DISMISSED

WITHOUT PREJUDICE. As a        result.      Plaintiff's Motion for Emergency

Injunctive Relief (Doc. 7) and Defendants' Motion to Dismiss (Doc.

9) are DISMISSED AS MOOT. Each party shall bear its own costs and

attorneys' fees. The Clerk of Court is DIRECTED to close this

case.



     SO ORDERED this          'day of August 2020.




                                     WILLIAM T. MOORE, JR.
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN    DISTRICT OF GEORGIA
